



COURT OF APPEAL FOR ONTARIO

CITATION: Crosslinx Transit Solutions General
    Partnership v. Ontario (Economic Development, Employment and Infrastructure),
    2022 ONCA 250

DATE: 20220324

DOCKET: C69486

Rouleau, van Rensburg and Roberts
    JJ.A.

BETWEEN

Crosslinx Transit Solutions
    General Partnership and
Crosslinx Transit Solutions Constructors

Applicants
(Respondents)

and

Ontario
    Infrastructure and Lands Corporation,

as
    representative of the Minister of Economic Development, Employment and

Infrastructure,
    as representative of Her Majesty the Queen in Right of Ontario

and Metrolinx

Respondents
(Appellants)

Sharon Vogel, Peter Wardle, Jesse
    Gardner and Cheryl Labiris, for the appellants

Matthew Sammon, Andrea Wheeler and
    Jacqueline Chan, for the respondents

Heard: January 6, 2022 by
    video conference

On appeal
    from the judgment of Justice Markus Koehnen of the Superior Court of Justice
    dated May 17, 2021, with reasons reported at 2021 ONSC 3567.

COSTS ENDORSEMENT

[1]

On March 7, 2022, we allowed the appeal, set
    aside the judgment and costs order of the application judge, and remitted the
    application for a rehearing, with costs to the appellants in the agreed upon
    all-inclusive amount of $60,000.

[2]

The parties were unable to agree on the disposition of
    the application costs. We have received and reviewed their respective written
    submissions.

[3]

We agree with the respondents that the fairest
    disposition is to leave the issue of the application costs to the trier of fact
    on the rehearing of the application, including but not limited to a rehearing
    before a judge of the Superior Court and/or in an arbitral process.

[4]

Order to go accordingly.

Paul
    Rouleau J.A.

K.
    van Rensburg J.A.

L.B.
    Roberts J.A.


